Motion Granted; Dismissed and Memorandum Opinion filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00025-CV

          FIREMAN'S FUND INSURANCE COMPANY, Appellant
                                        V.
 TRIYAR COMPANIES, LLC, TRIYAR COMPANIES, INC FKA TRIYAR
    COMPANIES, LLC, SJM REALTY, LTD., AND GPM HOUSTON
                 PROPERTIES, LTD, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2010-47654A

              MEMORANDUM                        OPINION
      In this appeal, Fireman’s Fund Insurance Company, appellant, appeals from
the trial court’s order signed September 13, 2013, dismissing its counterclaim and
cross-action in the severed case docketed under trial court cause number 2010-
47654A. On May 22, 2014, appellant filed a motion to dismiss this appeal. See
Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed. The related appeal from the
judgment in the main case, docketed under appellate case number 14-14-00160-CV
and styled Triyar Companies, LLC, Triyar Companies, Inc. fka Triyar Companies,
LLC, SJM Realty, Ltd., and GPM Houston Properties, Ltd v. Fireman’s Fund
Insurance Company, remains pending before the Court.

                                 PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                        2